PER CURIAM.
The conspiracy charged in the indictment was proved without fatal variance. Church was sufficiently shown to have been a conspirator rather than a mere buyer from them. There was no such confusion in the case as to require the Judge to charge without request as in Kotteakos v. United States, 328 U.S. 750, 66 S.Ct. 1239, 90 L.Ed. 1557, as explained in Blumenthal v. United States, 332 U.S. 539, 68 S.Ct. 248. The prosecution for violating Sugar Rationing Regulations was not abated by expiration of the Statute authorizing the Regulations. Carter et al. v. United States, 10 Cir., 173 F.2d 684, and Bowen v. United States, 5 Cir., 171 F.2d 533 recently decided in this Court. See also Act of July 30, 1947, Sect. 1, 61 Stat. 633.
Judgment affirmed.
174-F.2d — 8%